                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 TAYLOR CARLISLE, ET AL.                           *    CIVIL ACTION NO. 16-3767
                                                   *
                                                   *    SECTION: “H”(1)
 VERSUS                                            *
                                                   *    JUDGE JANE TRICHE MILAZZO
                                                   *
 NEWELL NORMAND, ET AL.                            *    MAGISTRATE JUDGE
                                                   *    JANIS VAN MEERVELD
 ************************************              *

                                     ORDER AND REASONS

        Before the Court is the Motion to Stay Discovery filed on behalf of Joseph A. Marino, Jr.

(Rec. Doc. 475). For the following reasons, the Motion is GRANTED in part and DENIED in

part.

        Plaintiffs’ claim against Marino consists of a claim for legal malpractice arising out of his

representation of plaintiffs during their participation in the Drug Court Program of the 24th Judicial

District Court. In the present motion, Marino argues that discovery should be stayed pending the

district court’s ruling on the Motion for Summary Judgment filed by his co-defendant, Jefferson

Parish Sheriff Newell Normand (the “Sheriff”). In that motion the Sheriff argues the plaintiffs lack

standing to pursue their claims against him. Marino argues that if the Sheriff’s motion is successful

and all federal claims are dismissed, then the state law claims against him should also be dismissed.

He says he will file a motion to dismiss for lack of jurisdiction and argue that the court should

decline to assert supplemental jurisdiction over the state law claims. Presumably he will not do so

until the resolution of the motion for summary judgment. He submits that the parties should agree

to a scheduling order after the resolution of the standing and jurisdictional issues. Marino also

points out that the dismissals of certain defendants are on appeal to the Fifth Circuit, and he

anticipates that if the Sheriff is dismissed, that dismissal will also be appealed. Indeed, a recent

                                                  1
issue has arisen with regard to the dismissed parties who are defending appeals of the judgments

in their favor, but who have expressed concern that they might be required to participate in

depositions now to avoid being precluded from doing so later if the appeals are successful.

       Plaintiffs oppose, arguing that the district court has already ruled that the court has

supplemental jurisdiction over Marino’s claim and urging that dismissal of the Sheriff’s claim is

unlikely to change that decision. Plaintiffs submit that their claims against Marino cannot fairly be

tried in the 24th Judicial District, and they note that dismissal of Marino’s claim on jurisdictional

grounds might create prescription barriers to the pursuit of their claims in state court. They argue

that these factors will weigh in favor of the district court retaining jurisdiction. They also argue

that they will need discovery on the claims they sought to raise in their Fourth Amended

Complaint, which are not subject to the Sheriff’s motion for summary judgment. But the motion

for leave to file the Fourth Amended Complaint has since been denied.

       The court notes that no other defendant has joined Marino’s motion. At a discovery status

conference held on March 21, 2019, counsel for defendants Joseph McNair and McNair & McNair

LLC (the “McNair Defendants”) represented that the McNair Defendants wish to proceed with

discovery at this time. They had noticed the deposition of Carlisle and have agreed to proceed with

the deposition of McNair. McNair is also in the process of responding to discovery served by

Carlisle. At that same status conference, counsel for the plaintiffs explained that plaintiffs are

awaiting returns on subpoenas issued to the Sheriff and the Department of Corrections, which they

say they need to oppose the Sheriff’s motion. Plaintiffs noted that they also hoped to depose the

Sheriff but would not need to do so to oppose the motion for summary judgment.

       In some cases, courts find it appropriate to stay discovery pending a dispositive motion.

See Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir. 1987) (“A trial court has broad discretion and



                                                 2
inherent power to stay discovery until preliminary questions that may dispose of the case are

determined.”); Your Preferred Printer, LLC v. United Wholesale, LLC, No. CIV.A. 11-2954-SSV,

2012 WL 2190853, at *2 (E.D. La. June 14, 2012) (granting a motion to stay discovery filed by a

defendant who had a pending motion to dismiss).

       Here, the court finds a partial stay of discovery is appropriate. If the Sheriff’s motion for

summary judgment is granted, it will result in dismissal of the Sheriff and it will put the issue of

supplemental jurisdiction over Marino’s claims into play. Except as discussed below, no urgent

reason to conduct discovery now has been raised and the court finds it in the interest of judicial

economy to stay discovery. Additionally, the concerns that have been raised by the dismissed

defendants as to whether they must participate in depositions pending their appeals are an

additional factor weighing in favor of a stay of discovery. However, discovery discussed during

the status conference as necessary for plaintiffs to respond to the Sheriff’s motion for summary

judgment and discovery between the McNair Defendants and Carlisle shall be allowed to proceed.

Accordingly,

       IT IS ORDERED that discovery is stayed pending the district court’s resolution of the

Sheriff’s motion for summary judgment, the resolution of Marino’s motion regarding jurisdiction

(if such motion is filed), and the resolution of the Fifth Circuit appeals; provided that the following

discovery shall proceed: 1) subpoenas and written discovery issued to the Sheriff and the

Department of Corrections by the plaintiffs, 2) the deposition of Carlisle, which shall be limited to

a total of 7 hours as provided by the Federal Rules of Civil Procedure, 3) the deposition of McNair,

and 4) written discovery between Carlisle and the McNair Defendants. The dismissed parties shall

not be required to participate in the aforementioned depositions and shall retain their right to




                                                  3
request additional time to depose those witnesses if the appeals are successful and the claims

against the dismissed parties are revived.

       New Orleans, Louisiana, this ___ day of March, 2019.



                                                      Janis van Meerveld
                                                  United States Magistrate Judge




                                              4
